  EXHIBIT 1




Case 2:18-cv-01972-PP Filed 10/27/19 Page 1 of 3 Document 41-1
AO 441 (Rev. 07/10) Summons on Third-Party Complaint


                                           United States Distwct Court
                                                                      for the

                                                    Eastern District of Wisconsin

                  GORDON+HOLMES LLP
                             P l a i n t i ff
                                  V .                                           Civil Action No. 18-cv-1972-PP

    GLOBAL IMAGING AQUISITIONS GROUP LLC
                 Defendant, Third-party plaintiff
                                  V .

    Gordon+Holmes LLP, Frederic L. Gordon, et al.
                      Third-party defendant


                                                SUMMONS   ON    A   T H I R D - PA RT Y   COMPLAINT


-To:
  r (Thi
      ^ rd-part
            J yJdefendant
                    ^ J s name
                          . J and
                               . address)
                                  R h o nHol
                                          d ameS
                                               HLaW
                                                 o l mGrOUp
                                                       es

                                                    1030 La Bonlta Drive
                                                    Suite 314
                                                    San Marcos, CA 92078




         A lawsuit has been filed against defendant Global Imaging Acquisition:, who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff Gordon & Holmes LLP .

        Within 21 days after service of this simunons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procediue. The answer or motion must be served on the defendant or
defendant's attomey, whose name and address are:
Nathaniel Cade, Jr.
Cade Law Group LLC, PO Box 170887, Milwaukee, Wl 53217
nate@cade-law.com (414) 255-3811

         It must also be served on the plaintiff or plaintifFs attomey, whose name and address are:
Terry E. Johnson
von Briesen & Roeper, s.c., 411 E. Wisconsin Avenue, Suite 1000, Milwaukee, Wl 53202

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the coiut and serve it on any other parties.

         A copy of the plaintiffs complaint is also attached. You may - but are not required to - respond to it.


Date: 06/10/2019
                                                                                 CLERK OF COURT




                                                                                             Signature of Clerk or Deputy Clerk




                  Case 2:18-cv-01972-PP Filed 10/27/19 Page 2 of 3 Document 41-1
AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 C i v i l A c t i o n N o . 1 8 - C V- 1 9 7 2 - P P


                                                               PROOF OF SERVICE

                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

             This summons for (name of individuaLand title, if any)

was received by me on (date)



            ^ I personally served the summons on
                                              on(date)
                                                 the indi
                                                       ^vl[/)jidual at (place) cjfll/G 2/^
             □ I left the siunmons at the individual's residence or usual place of abode with (name)

                                                                 , a person of suitable age and discretion who resides there,
             on (date) , and mailed a copy to the individual's last known address; or

             □       I        served              the   summons       on    (name         of     individual)         ,     who      is

              designated by law to accept service of process on behalf of (name of organization)
                                                                                   on          (date)            ;    or


             □            I           returned           the     summons            unexecuted                 because          ;    or

             □ Other (specify):




             My fees are $ for travel and $ for services, for a total of $ 0.00

             I declare under penalty of perjiuy that this information is tme.




Date
                                                                                          Server's signature



                                                                 ^orvAi CdflaVicuA fexxrejT
                                                                                        Printed name and title




                                                                                  CAlLAHAN attorney SFRVICfs
                                                                                  3268 GO@/ERN@R^r, #2^
                                                                                  SAN DIEQO, CA 92122
Additional information regarding attempted service, etc:




                         Case 2:18-cv-01972-PP Filed 10/27/19 Page 3 of 3 Document 41-1
